McAdam, J.
The pendency of a suit in a foreign court by the same plaintiff against the same defendant, for the same cause of action, is no stay or bar to a new suit instituted here (Bowne v. Joy, 9 Johns. 221 ; Walsh v. Durkin, 12 Id. 99 ; 20 ind. 457 ; 2 Curtis C. Ct. 559). There is no hardship in this, because the defendant cannot be obliged to pay the money twice, since payment in the one suit may be pleaded puis darrein continuance to the other; and if the two suits proceed, pari passu, to judgment and execution, a satisfaction of either judgment may be shown, audita querela, or otherwise, in discharge of the other (Bowne v. Joy, supra).
This being the settled rule of law, 1 fail to discover how the circumstance that the creditor has secured his debt by attachment of property in the foreign jurisdiction can alter its effect. The security furnished by the mere service of such an attachment, in a legal sense, neither extinguishes nor diminishes the debt, and may not result in producing a satisfaction of the judgment ultimately recovered. The attachment itself may be vacated, superseded or otherwise discharged, *457and the security released by proceedings had in the foreign jurisdiction, all without reference to any comity, credit or respect which may have been given to it in proceedings pending here. The decision in Lawrence v. Remington (6 Biss. 44) is not based on solid legal grounds nor on logical reasoning, and cannot be followed.
The matters proposed to be pleaded do not constitute a legal defense, and the motion for leave to plead them will therefore be denied.